 


109 HR 2476 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income gain on the sale of certain residential leased-fee interests to holders of the leasehold rights.
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2476 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Abercrombie introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income gain on the sale of certain residential leased-fee interests to holders of the leasehold rights. 
 
 
1.Exclusion of gain from sales of certain residential leased-fee interests to holders of the leasehold rights 
(a)General rulePart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Sales of certain residential leased-fee interests to holders of the leasehold rights 
(a)General ruleIn the case of a fee simple owner-lessor, and legal and equitable owners, of qualified property, gross income does not include gain from the sale of such property to a holder of the leasehold right if such holder is— 
(1)a lessee of a residential house lot, 
(2)a lessee of a multi-family residential leasehold unit, 
(3)an association of apartment owners of a multi-family residential leasehold property, or 
(4)a cooperative housing corporation for a residential leasehold property. 
(b)Qualified propertyFor purposes of subsection (a), the term qualified property means the leased-fee interest to any residential house lot or the leased-fee interest in a condominium or co-operative housing apartment in a multi-family residential leasehold property. 
(c)Other definitionsFor purposes of subsection (b)— 
(1)Fee simple owner, leased-fee interest, legal and equitable owners, lesseeThe terms fee simple owner, leased-fee interest, legal and equitable owners, and lessee shall have the same meaning as defined in Hawaii Revised Statutes §516–1. 
(2)Multi-family residential leasehold property, multi-family residential leasehold unitThe terms multi-family residential leasehold property and multi-family residential leasehold unit mean property or units within a planned unit development, condominium project, or cooperative housing project, as those terms are defined in Hawaii Revised Statutes §514C–1. 
(d)TerminationThis section shall not apply to any taxable year beginning after December 31, 2010.. 
(b)Clerical amendmentThe table of sections for such part is amended by inserting after the item relating to section 139A the following new item: 
 
 
Sec. 139B. Sales of certain residential leased-fee interests to holders of the leasehold rights . 
(c)Effective dateThe amendments made by this section shall apply to sales after December 31, 2005. 
 
